ACCEPTED
                                                                                                        03-15-00289-CR
                                                                                                                5277265
                                                                                             THIRD COURT OF APPEALS
                                                                                                        AUSTIN, TEXAS
                     DISTRICT ATTORNEY'S OFFICE                                                    5/14/2015 8:29:41 AM

                        S S " & 424" Judicial Districts                                               JEFFREY D. KYLE
                                                                                                                 CLERK

                                                COUNTIES O F
                                 B U U N C O * BUBNETT • I X A N O • BAN S A B A


                                           Wiley B. McAfee                          FILED IN
                                                                             3rd COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                             District Attorney               5/14/2015 8:29:41 AM
                                                                               JEFFREY D. KYLE
                                             May 14, 2 0 1 5                         Clerk


Mr. Jeffery D. Kyle
Clerk of Court of Appeals
P. O. Box 12457
A u s t i n , TX 7 8 7 1 1

Re:      Case No. 03-15-00289-CR; Rafael Hernandez-Prado v. The State of Texas
         Appeal f r o m Cause No. 9 7 6 7 in t h e 3 3 r d District Court o f Burnet C o u n t y

Dear Mr. Kyle:

       Please accept t h i s l e t t e r as o u r designation of Lead Counsel f o r t h e State o f
Texas, Appellee, in t h e above described case. Lead Counsel f o r this case is:

         Gary W. B u n y a r d
         Assistant District A t t o r n e y
         P.O. Box 7 2 5
         Llano, TX 7 8 6 4 3
         (325) 247-5755 (voice)
         (325) 247-5274 (fax)
         g.bunyard@co.llano.tx.us
         Texas State Bar No. 0 3 3 5 3 5 0 0

                                                               Sincerel




cc:      Mr. Gary E. Prust
         A t t o r n e y f o r Appellant
         via eServe




      811 Berry Street • P.O. Box 725 • Uano. Texas 78843 • 325-247-5755 • Fax 325-247-5274